                                     United States Bankruptcy Court
                                       for the District of Oregon
Thomas M. Renn, Judge                    405 East Eighth Avenue, Suite 2600                           (541) 431-4050
Jonni Paulsen, Judicial Assistant              Eugene, Oregon 97401                              FAX: (541) 431-4047
Andrea Breinholt, Law Clerk


                                                    July 13, 2020

         **VIA ECF ONLY**

         Ms. Natalie C. Scott                                                  Mr. Bradley S. Copeland
         Scott Law Group LLP                                                   Attorney at Law
         POB 70422                                                             POB 1758
         Springfield, OR 97401                                                 Eugene, OR 97440

         Mr. Edward H. Talmadge
         Edward H. Talmadge PC
         135 5th Avenue SW
         Albany, OR 97321

         RE:      WNB Financial, et al, v. Sandra L. King; Adv. Proc. No. 19-6058-tmr
                  David King, Jr., et al, v. Sandra L. King; Adv. Proc. No. 19-6059-tmr

         Counsel:

                I write to outline my ruling on Defendant’s Motions to Dismiss (the Motions) filed in the
         above adversary proceedings. As the parties recognize, the facts and legal issues in each case are
         substantially similar. Because Defendant’s arguments regarding dismissal are largely the same in
         each case, I am issuing this joint ruling covering both Motions. To the extent Defendant’s
         arguments or my analysis pertain only to Plaintiff WNB Financial N.A. (WNB) or to Plaintiffs
         David King, Jr., Kate King, and Kristin King-Fournier (King Plaintiffs), I will designate such.

                  The parties agree on the procedural posture of the cases, the applicable standards for
         dismissal under Fed. R. Civ. P. (FRCP) 12(b)(6), and the pleading requirements outlined in
         FRCP 8 and 9. 1 As outlined in more detail below, I agree with Defendant that WNB and the
         King Plaintiffs have not sufficiently pled several of the claims at issue. Further, because I believe
         it is possible that the defects could be cured by the allegation of additional facts, I will not
         dismiss any claims but will grant Defendant’s request for an order requiring Plaintiffs to make
         their allegations more definite and certain. See Lucas v. Dep’t of Corrs., 66 F.3d 245, 248 (9th

         1
             These Rules are made applicable by Fed. R. Bankr. P. 7012, 7008, and 7009, respectively.

                                    Case 19-06058-tmr     Doc 24     Filed 07/13/20
Ms. Scott, Messrs. Copeland and Talmadge
July 13, 2020
Page 2 of 4

Cir. 1995) (leave to amend should be granted unless it is clear that the complaint cannot possibly
be cured by the allegation of other facts); see also FRCP 15(a) (“leave [to amend] is to be freely
given when justice so requires”).

Standing / Bases for Recovery of Attorney Fees (King Plaintiffs only)

        Although Defendant argues that the King Plaintiffs do not assert a legal basis for
requesting attorney fees for the three claims brought under 11 U.S.C. § 727, 2 they cite in
paragraph 24 NRS 153.031(3)(b) as the basis for recovering such fees. The ultimate question of
whether Plaintiffs are entitled to recover attorney fees under this statute is not yet before the
court. The Amended Complaint is sufficiently pled as to this issue.

Failure to Plead § 524(a)(4) Fraud Claim with Particularity (WNB only)

        In its Complaint, WNB outlines its fraud allegations 3 by reference to the Oregon Court of
Appeals opinion affirming the trial court’s ruling that Defendant breached her fiduciary duties as
trustee of the David F. King Trust (the Trust). While the facts underlying these state court
determinations may support a claim for fraud under § 524(a)(4), reference to the breach of
fiduciary duty rulings, by itself, does not “state with particularity the circumstances constituting
fraud” under FRCP 9. Although exhibits submitted with a complaint may also be considered as
part of the complaint, Durning v. First Boston Corp., 815 F.2d 1265, 1267 (9th Cir. 1987), the
exhibits attached to WNB’s Complaint are lengthy and include considerable detail that may or
may not be relevant to this proceeding. Given the complexity of the issues in the state court
proceedings and the scope of the resulting rulings, I find that, without more, the reference in
WNB’s Complaint to the state courts’ breach of fiduciary duty rulings do not satisfy the Rule
9(b) requirement that “allegations of fraud [be] specific enough to give [Defendant] notice of the
particular misconduct which is alleged to constitute the fraud charged so that [she] can defend
against the charge and not just deny that [she has] done anything wrong.” Semegen v. Weidner,
780 F.2d 727, 731 (9th Cir. 1985).

Failure to Plead § 524(a)(4) Defalcation Claim with Particularity (King Plaintiffs only)

         Unlike fraud claims, a defalcation claim brought under § 523(a)(4) does not fall within
the parameters of FRCP 9. It does, however, require Plaintiffs to allege that Defendant had a
culpable state of mind and committed “an intentional wrong.” See Bullock v. BankChampaign,
N.A., 569 U.S. 267, 274 (2013). Again, while the facts underlying the breach of fiduciary duty
rulings may give rise to a claim of defalcation, the King Plaintiffs’ reference to the rulings, by
itself, does not satisfy the state of mind pleading requirement under Bullock. Further, because the
applicable time period for the defalcation analysis under § 523(a)(4) is “while [Defendant was]
acting in a fiduciary capacity,” Plaintiff’s allegations regarding “Debtor’s ongoing
misrepresentations in her [bankruptcy] Schedules and Statement of Financial Affairs” do not
remedy the deficiency.

2
  Unless otherwise indicated, all statutory references are to Title 11 of the United States Code
(Bankruptcy Code).
3
  Where WNB asserts in paragraph 26 of its Complaint that “Defendant used her fiduciary
position to defraud the Trust” and does not reference defalcation, I read the Complaint as only
bringing a claim for fraud under § 523(a)(4).

                       Case 19-06058-tmr        Doc 24     Filed 07/13/20
Ms. Scott, Messrs. Copeland and Talmadge
July 13, 2020
Page 3 of 4


Insufficient Allegations re: § 727(a)(2)(A) Claims (both cases)

         In its Complaint, WNB alleges that Defendant is the true or equitable owner of assets
held by several named trusts and that, within one year prior to her bankruptcy filing, she
concealed her interest in and benefits related to these trusts. Where the basis of the claim is
concealment of property, Plaintiff is necessarily at a disadvantage in being able to specify in any
detail the purportedly concealed assets. I expect that Plaintiff will clarify its claim during the
discovery process. Given the overlap with the King Plaintiffs’ case, the level of detail outlined in
the King Plaintiffs’ Complaint, Defendant’s acknowledgement that the claims in the two cases
arise from the same set of facts, and the parties’ litigation history, 4 I conclude that Defendant has
sufficient information to enable her to defend herself.

        That said, WNB does not allege that Defendant acted “with intent to hinder, delay, or
defraud a creditor,” as required to bring a claim under § 727(a)(2). In this regard, WNB’s
Complaint is deficient and must be re-pled. Further, if WNB intends to pursue its claim that
Defendant failed to disclose assets, transfers, etc., her amended complaint must allege what
specific disclosures are required and how Defendant failed to satisfy the requirement.

        For the reasons outlined above, I find that the King Plaintiffs’ claim under § 727(a)(2),
which outlines considerably more detail regarding the purportedly concealed property and
inconsistencies in Defendant’s bankruptcy paperwork, puts Defendant on notice of the claim
against her. Through discovery, the Plaintiffs can refine the property and disclosures at issue.
Further, where the King Plaintiffs’ claim includes the requisite allegation regarding intent (see
Amended Complaint para. 26), I find that it satisfies the pleading requirements under FRCP 8
and 9.

Failure to Plead § 727(a)(3) Claim (King Plaintiffs only)

        As to this claim, Plaintiffs simply restate the language of the statute in claiming
Defendant “concealed, destroyed, mutilated, falsified, or failed to keep and preserve recorded
information.” Without any specific factual allegations to support this claim, Plaintiffs do not
show that they’re entitled to relief, as required under FRCP 8(a)(2). Their reference to purported
omissions and inconsistencies in Defendant’s paperwork does not provide a sufficient factual
basis for a claim under § 727(a)(3). In their Response to Defendant’s Motion to Dismiss,
Plaintiffs discuss Defendant’s counsel’s “unwillingness to allow Plaintiffs to obtain records or
further examine the Defendant in these proceedings beyond the first meeting of creditors.” If this
is the basis for their claim under § 727(a)(3), they must properly allege it in a further amended
complaint.

Failure to Plead § 727(a)(4)(A) Claim (both cases)

        In its Complaint, WNB outlines its § 727(a)(4) claim in paragraphs 19 through 24. While
“failed to disclose or account for assets” in paragraph 22 could be treated as an allegation
relating to a false oath or account, without any reference to when or where such a disclosure was

4
  In her Motion to Dismiss the King Plaintiffs’ Complaint, Defendant references a state trial
court ruling regarding these several trusts and related transfers and transactions.

                        Case 19-06058-tmr        Doc 24      Filed 07/13/20
Ms. Scott, Messrs. Copeland and Talmadge
July 13, 2020
Page 4 of 4

required, the claim lacks the specificity required under FRCP 9(b). Further, WNB’s claim does
not address the other elements of a § 727(a)(4)(A) claim. To prevail on such a claim, “plaintiff
must show: (1) the debtor made a false oath in connection with the case; (2) the oath related to a
material fact; (3) the oath was made knowingly; and (4) the oath was made fraudulently.”
Roberts v. Erhard (In re Roberts), 331 B.R. 876, 882 (9th Cir. BAP 2005). Without allegations
specific to these elements, I find that WNB has not properly brought a claim under § 727(a)(4) or
satisfied FRCP 9(b). But again, because it is possible that these defects could be cured in an
amended complaint, I will give WNB additional time to do so.

        In their Complaint, the King Plaintiffs allege that there are numerous inconsistencies and
omissions in Defendant’s bankruptcy paperwork. They do not, however, identify which of these
inaccuracies relate to a material fact. Further, while they argue in paragraph 32 of their Amended
Complaint that Defendant “knowingly and fraudulently engaged in conduct that constitutes
sufficient grounds to deny Defendant” her discharge, the statute requires an allegation of specific
false oaths or accounts. An assertion regarding general “conduct” is not sufficient. Because it
appears that these deficiencies could be remedied by the allegation of additional facts, I will
require the King Plaintiffs to further amend their complaint to address these issues.

Consolidation / Procedural Posture / Amounts Recoverable by Others (both cases)

         As the parties acknowledge, the facts and legal issues in the two cases overlap
significantly. I am receptive to the argument that consolidation in some form would make the
litigation process more efficient, less expensive, and resolve the problem of both sets of Plaintiffs
seeking nondischargeability judgments on the same sum. However, in light of the two pending
Motions for Relief from Stay filed by WNB and the King Plaintiffs in the main bankruptcy case,
the question of consolidation requires further thought and discussion. At the Motion for Relief
hearings currently set for July 14, 2020, I will address these issues, as well as solicit the parties’
input on the process for moving the cases forward.

       These are my findings of fact and conclusions of law. I will enter separate orders
consistent with this opinion. The orders will not include a deadline by which the Plaintiffs must
amend their complaints or file a consolidated amended complaint. As indicated above, we will
discuss timing and approach at the hearing on July 14, 2020.

                                               Very truly yours,



                                               THOMAS M. RENN
                                               Bankruptcy Judge

TMR:jrp




                        Case 19-06058-tmr        Doc 24      Filed 07/13/20
